Case 1:13-cv-01453-AJT-JFA Document 59 Filed 07/20/21 Page 1 of 2 PageID# 246




                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                              ALEXANDRIA DIVISION


United States of America             )
ex rel.                              )
Stephen Bishop,                      )
Plaintiffs,                          )
                                     ) CIVIL ACTION NO.1:13-cv-01453
v.                                   )
                                     )
Level 3 Communications, Inc. et al., )
Defendants.                          )
   ________________________________________________________________________

                                NOTICE OF SETTLEMENT
       Relator Stephen Bishop, through counsel, files this notice that his claim for attorney’s

fees and expenses pursuant to 31 U.S.C. § 3730(d) has been resolved.


                                                     Respectfully Submitted,

                                                            /s/

                                                     _________________________
                                                     Zachary A. Kitts
                                                     Virginia Bar # 47052
                                                     Counsel for Relator
                                                     K&G Law Group, PLLC
                                                     3554 Chain Bridge Road, Suite 100
                                                     Fairfax, Virginia 22030
                                                     Phone: 703-649-5500
                                                     Fax: 703-649-6363
                                                     Email: zkitts@kglawpllc.com




                                            Page 1 of 2
Case 1:13-cv-01453-AJT-JFA Document 59 Filed 07/20/21 Page 2 of 2 PageID# 247




                                CERTIFICATE OF SERVICE

This is to certify that on July 20, 2021, a copy of this Motion for an Extension was filed with the
ECF system and served via email on the following Counsel for Level 3: Robert J. Meyer at
rmeyer@willkie.com.


                                                      /s/

                                                      _____________________________
                                                      Zachary A. Kitts
                                                      Virginia Bar # 47052
                                                      Counsel for Relator
                                                      K&G Law Group, PLLC
                                                      3554 Chain Bridge Road, Suite 100
                                                      Fairfax, Virginia 22030
                                                      Phone: 703-649-5500
                                                      Fax: 703-649-6363
                                                      Email: zkitts@kglawpllc.com




                                             Page 2 of 2
